Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 02/14/2021, in response to the rejection of claims 1, 6-9, 11, 15-16 from the final office action, mailed on 09/14/2021, by amending claims 1, 16, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “magnetic field focusing member” in “a magnetic field focusing member disposed at an outer side of the coil” of Claim 1,
Applicants’ specification discloses “For example, when a heating means 15000 according to an embodiment of the present application is a coil 16000, the magnetic field focusing member 17000 configured to focus the magnetic field formed around the coil 16000 may be included as the heating aid in the heating assembly. In this case, 
Consequently, the “magnetic field focusing member” will be examined inclusive of any type of means or material preventing a leak of magnetic flux around the coil, for instance, a ferrite, as disclosed in the applicants’ paragraph [0236].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20080264342) in view of Koh et al. (KR 10-2015-0026011, hereafter ‘011, filed in IDS) and Sugita et al. (JP 2012-2446, hereafter ‘446, filed in IDS).
Regarding to Claim 1, ‘342 teaches:
Deposition apparatus (title), and the heater 27 serves as a heating source for heating the evaporation material contained in the crucible 21, and nozzle 22 (Fig. 6, [0056], the claimed “A heating assembly for a deposition apparatus, the heating assembly comprising: a crucible having an upper region and a lower region, wherein one or more nozzles are formed at the upper region”);
The coil portion of the heater 27 for induction heating ([0070], note Fig. 6 shows a coil portion around the crucible 21, a coil portion around the cylinder 24 and a coil portion around the nozzle 22, thus the naming of a “first” and a “second” can be applied any portion. Further, a lower portion of the coil around the crucible also can be 

‘342 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a magnetic field focusing member disposed at an outer side of the coil, wherein the magnetic field focusing member is disposed at an outer side of the first part of the coil with an inclination, causing an upper part of the magnetic field focusing member to be disposed closer to the first part of the coil than a lower part thereof.

‘342 further teaches it may be intended to control the crucible 21 and the nozzle 22 at respective different temperatures ([0062], therefore setting a different temperature in a different region is an obvious matter).

‘011 is analogous art in the field of deposition source (English title). ‘557 teaches the upper side of the main body unit maintains relatively higher temperature compared to the lower side thereof, thereby preventing the organic matter from being solidified in an opening portion (English abstract filed in IDS).

‘446 is analogous art in the field of induction heating (English abstract). ‘446 teaches a plurality of core parts 10, which reduce the magnetic leakage flux to be close to the outer circumferential side of the induction coil 110 (English abstract filed in IDS, note the core part is arranged along the side wall of the cylinder).
Herein, further note the teaching of ‘446 intrinsically includes a feature that close distance reduces the leakage and away distance increases the leakage.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a long ferrite core part (refer the “ferrite” in [0035] of ‘446), along the induction coil of ‘342 from the lower part to upper part, and then further to have modified the position of the long ferrite core part, to be inclined such that upper portion of the long ferrite core part to be close to the upper heating coil of ‘342 and lower portion of the long ferrite core part to be away to the lower heating coil of ‘342, for the purpose of preventing the deposition material from being solidified in an opening portion, because making the ferrite core part close to the upper coil region of ‘342 obviously reduce the magnetic leakage flux from the nozzle induction heating coil, thus it generates more heat in the upper region.
Note making a straight standing core part to be inclined standing core part merely involves a routine skill, because it can be easily obtained by rearranging the core part. MPEP clearly guides that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Further, Fig. 2 of ‘446 shows the upper and lower portions of the core part is clamped by the two members 13 attached to stick portions, thus a person of ordinary skill in the art would have easily recognized that merely adjusting or moving each stick portion attached to each of two members 13 would have easily controlled the distances of the upper and lower portions of the core part toward the induction coil, see the illustration below, which is reproduced from ‘446.

    PNG
    media_image1.png
    440
    204
    media_image1.png
    Greyscale


Regarding to Claim 6,
‘342 teaches nozzle 22 ([0055], note the interpretation includes that the nozzle 22 is a protruded form from the crucible 21, or the crucible 21 and the nozzle 22, together, can be interpreted as a whole crucible and a protruded portion above the nozzle 22 can be interpreted as a nozzle, the claimed “wherein the nozzle formed at the crucible has a form of protruding toward an outside of the crucible”).

Regarding to Claim 7,
‘342 further teaches it may be intended to control the crucible 21 and the nozzle 22 at respective different temperatures by making a portion of the heater 27 wound around the crucible 21 independent as a dedicated heater for the crucible 21 and also by making a portion of the heater 27 wound around the nozzle 22 independent as a dedicated heater for the nozzle 22 ([0062], note use of the coil either simultaneously or independently is merely intended use, the claimed “wherein the first part of the coil is driven separately from the second part of the coil”).

Regarding to Claims 8-9,


Regarding to Claim 11,
As discussed in the claim 1 rejection above, a long ferrite core is imported along the lower heating coil to upper heating coil of ‘342, thus upper portion of the long ferrite core is the first member and lower portion is the second member, the long ferrite core of Fig. 2 can be interpreted as a plate shape (the claimed “wherein the magnetic field focusing member is a first magnetic field focusing member, wherein the heating assembly further comprises a second magnetic field focusing member disposed at an outer side of the second part of the coil, wherein the first and the second magnetic field focusing members are formed in a plate shape”).

‘342, ‘011 and ‘446 teach all the limitation of Claim 11, but they are silent about the “and wherein a thickness of the first magnetic field focusing member is greater than a thickness of the second magnetic field focusing member”.

However, it is well-known in the art that magnetic field shielding effect is dependent on a thickness, see Uchida (US 20150034842, hereafter ‘842, [0057] teaching “The shielding ratio of the magnetic field depends on the thicknesses of the magnetic shields 91 and 92 and the distance between the magnetic shields”). This means a thickness of the magnetic field focusing member is a result effective parameter to control heat generation, because the thicker the magnetic field focusing member is the less the magnetic field pass through the magnetic field focusing member, in other words, stronger magnetic field dispersion reduction effect is provided, thus more heat is generated.

Consequently, even if the combined apparatus is silent about the effect of the magnetic field focusing member’s thickness, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled thickness of the magnetic field focusing member in the upper portion of ‘342, for the purpose of providing higher temperature, as discussed in the claim 1 rejection above.

Regarding to Claim 15,
‘342 teaches cylindrical portion 24 ([0055], note due to the cylindrical portion, which creates smaller contact surface from the lower crucible region and also from the upper nozzle region, the heat transfer is decreased, in other word, a path via which the heat accumulated on the upper portion may be transferred to the lower portion is  of the crucible to the lower region of the crucible decreases due to the heat conduction suppressing element”).

Regarding to Claim 16,
Deposition apparatus (title, the claimed “a deposition apparatus”);
Figs. 7-9, 11 of ‘342 shows a cooling jacket 34. Further, it is well-known deposition is performed in a chamber or reactor, thus any structure can be interpreted as a housing (the claimed “comprising: a housing having a space formed therein”);
The heater 27 serves as a heating source for heating the evaporation material contained in the crucible 21, and nozzle 22 (Fig. 6, [0056], the claimed “a crucible having an upper region and a lower region, wherein one or more nozzles are formed at the upper region”);
The coil portion of the heater 27 for induction heating ([0070], note Fig. 6 shows a coil portion around the crucible 21, a coil portion around the cylinder 24 and a coil portion around the nozzle 22, thus the naming of a “first” and a “second” can be applied any portion, the claimed “a coil for induction heating the crucible, wherein the coil is disposed at an outer side of the crucible and has a first part corresponding to the upper region of the crucible and a second part corresponding to the lower region of the crucible”);
with an inclination, causing an upper part of the magnetic field focusing member to be disposed closer to the first part of the coil than a lower part thereof” was discussed in the claim 1 rejection above;
The deposition apparatus 1 is equipped with a vacuum chamber not shown ([0028], thus all the evaporation components of ‘342 are in the chamber, the claimed “the crucible, the coil, and the magnetic field focusing member are disposed in the space of the housing”).

Response to Arguments
Applicants’ arguments filed on 02/14/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of claim 1, applicants argue that the Office Action further cites Sugita, as allegedly teaching a ferrite core part (allegedly corresponding to the claimed magnetic field focusing member). However, Sugita simply uses a water-cooled copper plate as a measure to reduce magnetic flux leakage, and has a structure in which an insulator using ceramic is disposed between the water-cooled copper plate and the coil. This structure is merely a configuration to reduce the magnetic flux leakage, and it is understood to be different from the claimed magnetic field focusing member that completely shields off the leakage of magnetic field. Furthermore, Sugita does not teach or suggest and does not provide any motivation to nd complete paragraph of page 7. 
This argument is found not persuasive. 
The examiner maintains core part clearly reads into the claimed limitation.
‘446 clearly teaches a plurality of ferrite core parts 10, which reduce the magnetic leakage flux to be produced from the induction coil 110 are arranged close to the outer circumferential side of the induction coil 110 (English abstract filed in IDS). This is sufficient to meet the claimed magnetic field focusing member. The ferrite core part of ‘446 is clearly capable of focusing the leakage of magnetic field on a specific region or completely shielding off. 

The applicants further argue that Furthermore, Sugita does not teach or suggest and does not provide any motivation to arrange the ferrite core part with an inclination with respect to the coil, see the page 6. 
This argument is found not persuasive.
The examiner maintains the cited references are sufficient to meet the claimed feature as recited by the obviousness set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718